

116 HRES 813 IH: Recognizing the 75th anniversary of the liberation of the Auschwitz concentration camp.
U.S. House of Representatives
2020-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 813IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2020Ms. Meng (for herself, Mr. Deutch, Mr. Zeldin, Mr. Fitzpatrick, Mr. Higgins of New York, Mr. Lowenthal, Mr. McGovern, Mr. Pappas, Mr. Rose of New York, Ms. Norton, Mr. Garamendi, Ms. Stevens, Ms. Wasserman Schultz, Mr. Gallego, Mr. Hastings, Ms. Clarke of New York, Ms. Wild, Ms. Porter, Mr. Carson of Indiana, Mr. Larsen of Washington, Mr. Yarmuth, Mr. Pallone, Mr. Veasey, Mr. Weber of Texas, Mr. Espaillat, Mr. Cox of California, Ms. Brownley of California, Mr. Danny K. Davis of Illinois, Mr. Cicilline, Mr. Suozzi, Mr. Cisneros, Mr. Morelle, Mr. Raskin, Ms. Gabbard, Mr. Nadler, Mr. Serrano, Mr. Trone, Ms. DeLauro, Mr. Foster, Mr. Rush, Mr. Schneider, Mr. Sherman, Mr. Swalwell of California, Mr. Khanna, Ms. Dean, Mr. Cohen, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Kildee, Mr. Costa, Mrs. Lowey, Ms. Omar, Miss Rice of New York, Mr. Wilson of South Carolina, Mr. Cleaver, Mr. Delgado, Ms. Shalala, Mr. Moulton, Mr. Gottheimer, Mr. Payne, Mrs. McBath, Mrs. Murphy of Florida, Ms. Bonamici, Mrs. Lee of Nevada, Mr. García of Illinois, Ms. Davids of Kansas, Mr. Diaz-Balart, Mrs. Dingell, Mr. Price of North Carolina, Ms. Mucarsel-Powell, Mrs. Napolitano, Mr. Soto, Mr. Cuellar, Ms. Ocasio-Cortez, Mrs. Davis of California, Mr. Kustoff of Tennessee, Mrs. Hayes, Mr. Scott of Virginia, Mr. Sires, Mr. Keating, Mr. Case, Mr. Engel, Mrs. Lawrence, Mrs. Axne, Mr. Brindisi, Mr. Himes, Mr. Lynch, Mr. Malinowski, Mr. Clay, Ms. Craig, Ms. Schakowsky, Mrs. Torres of California, Ms. Velázquez, Ms. Frankel, Mr. Smith of New Jersey, Mr. Pascrell, Mrs. Luria, Mr. Smith of Washington, Mr. Stanton, Ms. Adams, Mr. Levin of Michigan, Mr. Jeffries, Mr. Sean Patrick Maloney of New York, and Ms. Tlaib) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, Natural Resources, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 75th anniversary of the liberation of the Auschwitz concentration camp.
	
 Whereas, on January 27, 1945, Allied troops entered the Auschwitz complex concentration camp and liberated the more than 7,000 still-living prisoners;
 Whereas during World War II, the Nazi regime, its allies, and its collaborators systematically killed approximately 6,000,000 Jews, including 1,500,000 million Jewish children, as well as millions of others including Roma, mentally or physically disabled people, gay men, political prisoners and resistance members, Poles and other Slavs, and Soviet prisoners of war;
 Whereas two-thirds of European Jewry and one-third of world Jewry were killed as a result of Nazi persecution during World War II;
 Whereas at least 1,300,000 people were deported to Auschwitz between 1940 and 1945, approximately 1,100,000 of whom were murdered;
 Whereas thousands of prisoners at Auschwitz were selected by Josef Mengele and other Auschwitz physicians to be the victims of cruel and unethical medical experimentation;
 Whereas in the days leading up to the liberation of Auschwitz, tens of thousands of prisoners were forced to participate in so-called death marches from Auschwitz;
 Whereas the Nazis murdered their victims in Auschwitz by systematically using such methods as gas chambers, mass executions, hanging, starvation, and torture, by subjecting them to forced labor, and by denying them even the most basic medical treatment for disease or infection;
 Whereas according to The Conference on Jewish Material Claims Against Germany, there are over 80,000 Holocaust survivors living in the United States and over a third live below the poverty line;
 Whereas there has been an increase in the number and intensity of antisemitic incidents around the world and in the United States, including the single deadliest attack against the Jewish community in the history of the United States at the Tree of Life Synagogue in Pittsburgh in 2018 and a series of attacks against Jews across the country, which has increased feelings of vulnerability among Jewish communities; and
 Whereas antisemites in America and around the world continue to invoke Nazi ideology and use symbols such as the swastika and other fascist imagery to vandalize synagogues and Jewish institutions; Now, therefore, be it
		
	
 That the House of Representatives— (1)honors the memory of the liberation of Auschwitz;
 (2)memorializes the 6,000,000 Jewish victims of the Nazi regime, the millions of others who were systematically killed by the Nazis and their collaborators during World War II, and the over 1,000,000 victims at Auschwitz;
 (3)expresses gratitude to the members of the Allied forces who liberated Auschwitz and the U.S. Armed Forces and the forces of Allied nations who risked their lives to liberate many other Nazi camps and sites of incarceration;
 (4)honors the survivors who have traveled around the world to share their personal and painful stories in order to ensure that the lessons of the Holocaust serve as a warning to future generations;
 (5)commemorates the role that Holocaust memorials like the U.S. Holocaust Memorial Museum play in implementing educational lessons about the Holocaust, as well as the genocides that have come after, and about ways to prevent future genocides and other atrocities;
 (6)encourages Federal and local social services agencies to support Holocaust survivors who live in poverty;
 (7)reaffirms its support for educational efforts that teach current and future generations about the Holocaust; and
 (8)urges all Federal agencies, and the American people, to commit to addressing unchecked intolerance and prejudice, including racial, ethnic, or religious biases in order to improve efforts to identify and combat antisemitism and other forms of bigotry and intolerance.
			